Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101. 
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because when the claim is read broadly in view of the specification, the claim fails to limit “computer readable media” to non-transitory media1.  As such, claim 20 is directed to embodiments that do not fall within at least of the four categories of invention (e.g. signals). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Organick, et al. IDS 10/1/2019 Reference 6 (Random Access in Large Scale DNA Data Storage) published March 2018. 
With respect to claim 1, Organick teaches “in a first pass through a plurality of nucleotide symbol strings representing nucleotide strand sequence reads from a polynucleotide sequencer, wherein the nucleotide strand sequence reads represent logically ordered nucleotide symbol strings comprising encoded data with redundancy information” p. 245 (“The decoder operates in four stages (Fig. 2c). First, it clusters noisy reads by similarity, based on their entire content, not just the addresses to collect all available reads that likely correspond to one of the unique DNA sequences originally stored”); p. 244 1st full paragraph (encoded data includes Reed-Solomon redundancy); Fig. 1  (“(a) The encoding process maps digital files into a large set of 150-nucleotide DNA sequences” Examiner finds encoding process creates a map; Examiner finds first stage of decoding process is first pass); 
 “placing a nucleotide symbol string representing a solitary nucleotide strand sequence read in a first order position of an ordered map” Fig. 1 (“(a) The encoding process maps digital files into a large set of 150-nucleotide DNA sequences”; (Examiner finds encoding process creates a map); 
on p. 245
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses, to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a

sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. 

(Examiner finds the first order position are the similar reads, for example); 
 “and in a second pass through the nucleotide symbol strings representing nucleotide strand sequence reads from the polynucleotide sequencer, performing cluster-based trace reconstruction” in Fig. 1(a) (“cluster trace reconstruction error correction”); p. 245

The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction, uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote

(second stage is second pass); 
“wherein the cluster-based trace reconstruction generates a reconstructed nucleotide symbol string and places the reconstructed nucleotide symbol string in a second order position of the ordered map” p. 245 
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction, uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote

(second order position is the original sequence). 

With respect to claim 2, Organick teaches “2. The method of claim 1 wherein: the first pass comprises performing integrity verification on the nucleotide symbol string” on p. 245
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses8, to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives, leveraging the fact that noisy reads of any specific DNA sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. 

(Examiner finds the determination of similar and dissimilar DNA sequences is a type of integrity verification); 

“and placing in the first order position is performed responsive to determining that the nucleotide symbol string passes integrity verification” on p. 245 
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives, leveraging the fact that noisy reads of any specific DNA
sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in

slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged.
(Order is based on noisy reads of similar DNA sequences). 
With respect to claim 3, Organick teaches “3. The method of claim 2 wherein: the integrity verification of the nucleotide symbol string comprises performing integrity verification with redundancy nucleotide symbols originating from the solitary nucleotide strand sequence read” on p. 243 
Supplementary Note 3 and Supplementary Table 3 provide the full
list). We added 15% logical redundancy for robust error correction
to 33 of our files and 25% to the other two, resulting in an additional
32.2 MB of data encoded in DNA.

With respect to claim 4, Organick teaches “4. The method of claim 2 wherein the method further comprises: during the first pass, before integrity verification, performing error correction on the nucleotide symbol string with redundancy nucleotide symbols originating from the solitary nucleotide strand sequence read” in Fig. 2 (b) (encoding with RS) is performed before Fig. 2(c) (integrity verification); p. 244
(b) Our encoding process starts by randomizing data to reduce chances of secondary structures, primer–payload non-specific binding, and improved properties during decoding. It then breaks the data into fixed-size payloads, adds addressing information (Addr), and applies outer coding, which adds redundant sequences using a Reed–Solomon code to increase robustness to missing sequences and errors.  

p. 245 
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives, leveraging the fact that noisy reads of any specific DNA
sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. 

With respect to claim 5, Organick teaches “5. The method of claim 2 wherein: redundancy nucleotide symbols in the solitary nucleotide strand sequence read are partitioned into a first part and second part” on p. 244
The encoder first partitions the randomized digital file into multiple
blocks, up to a megabyte in size. We represent each block by a
matrix M with up to ten rows and up to 55,000 columns, where every
matrix cell carries a 16-bit value. Next, we encode each row of M with
a Reed–Solomon code to obtain a larger matrix M′ that extends M by
appending redundant columns.

(encoded data that is part of the first stage of the decoding process includes RS redundancy); 
“and the first pass comprises implementing error correction for the solitary nucleotide strand sequence read with the first part” on p. 244
The encoder first partitions the randomized digital file into multiple
blocks, up to a megabyte in size. We represent each block by a
matrix M with up to ten rows and up to 55,000 columns, where every
matrix cell carries a 16-bit value. Next, we encode each row of M with
a Reed–Solomon code to obtain a larger matrix M′ that extends M by
appending redundant columns. . . When Reed–Solomon redundancy
is set to 15%, 87% of the DNA sequences carry raw input data (systematic RS coordinates), while 13% carry redundant data used for
error correction (redundant RS coordinates).

“and implementing integrity verification for the solitary nucleotide strand sequence read with the second part” 
p. 245 
First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives, leveraging the fact that noisy reads of any specific DNA
sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. 

With respect to claim 6, Organick teaches “6. The method of claim 5 wherein: the error correction corrects a substitution error” on p. 245 
But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?
The classification of mismatches is done by looking at the context
around the symbol under consideration in the noisy read. Once this is
estimated, the pointers are then moved to the right accordingly.

p. 246 
(e) Estimating the minimal coverage required for decoding. Each curve corresponds to a different file, each color corresponds to a different sequencing run, and numbers in the legend correspond to the average insertion, deletion, and substitution errors for the corresponding sequencing run. Redundant information is more scarce at lower coverages, resulting in higher ‘used error resilience’.

With respect to claim 7, Organick teaches “The method of claim 5 wherein: the error correction corrects an insertion or deletion error” 
on p. 245 
But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
a deletion, an insertion, or a substitution?
p. 246 
(e) Estimating the minimal coverage required for decoding. Each curve corresponds to a different file, each color corresponds to a different sequencing run, and numbers in the legend correspond to the average insertion, deletion, and substitution errors for the corresponding sequencing run. Redundant information is more scarce at lower coverages, resulting in higher ‘used error resilience’.

With respect to claim 8, Organick teaches “8. The method of claim 1 further comprising: forming a cluster of a subset of the nucleotide symbol strings” on p. 245
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses8, to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives, leveraging the fact that noisy reads of any specific DNA
sequence are similar and noisy reads of different DNA sequences
are dissimilar. 

“wherein the cluster-based trace reconstruction generates the reconstructed nucleotide symbol string based on the cluster” on p. 245
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction, uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote.

With respect to claim 10, Organick teaches “10. The method of claim 1 further comprising: outputting an ordered list of nucleotide symbol strings representing the encoded data; wherein the ordered list comprises the nucleotide symbol string representing a solitary nucleotide strand 
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses8, to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives,
leveraging the fact that noisy reads of any specific DNA
sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives.
We also use a lightweight check based on a binary embedding
to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. A
less computationally efficient, but functionally equivalent alternative,
approach to clustering that uses off-the-shelf software is discussed in
Supplementary Note 7.
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction,
uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote.
For the noisy reads that agree with plurality, the pointer is moved to the
right by 1 (hypothesizing that the read had the correct symbol at the
respective position), just like in BMA. But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?
The classification of mismatches is done by looking at the context
around the symbol under consideration in the noisy read. Once this is
estimated, the pointers are then moved to the right accordingly.
In the third stage, the decoder unwinds the no-homopolymer representation
to obtain matrices M corresponding to different blocks.
In each recovered matrix some columns may be missing (erasures),
and others may contain errors. In stage four, we decode the outer
Reed–Solomon (RS) code to correct errors and erasures in rows of
matrices M′ and invert randomization. Successful decoding is possible
if for each row of each matrix M′ the ‘used error resilience’ ratio
2∗(# (# # errors)+ erasures)
redundantRScoordinates is at most 1.

“and wherein the ordered list comprises the reconstructed nucleotide symbol string in the second order position” on p. 245 
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses8, to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives,
leveraging the fact that noisy reads of any specific DNA
sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives.
We also use a lightweight check based on a binary embedding
to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. A
less computationally efficient, but functionally equivalent alternative,
approach to clustering that uses off-the-shelf software is discussed in
Supplementary Note 7.
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction,
uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote.
For the noisy reads that agree with plurality, the pointer is moved to the
right by 1 (hypothesizing that the read had the correct symbol at the
respective position), just like in BMA. But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?
The classification of mismatches is done by looking at the context
around the symbol under consideration in the noisy read. Once this is

In the third stage, the decoder unwinds the no-homopolymer representation to obtain matrices M corresponding to different blocks.
In each recovered matrix some columns may be missing (erasures),
and others may contain errors. In stage four, we decode the outer
Reed–Solomon (RS) code to correct errors and erasures in rows of
matrices M′ and invert randomization. Successful decoding is possible
if for each row of each matrix M′ the ‘used error resilience’ ratio
2∗(# (# # errors)+ erasures) redundantRScoordinates is at most 1.

With respect to claim 11, Organick teaches “11. The method of claim 1 wherein: the second pass incorporates the solitary nucleotide strand sequence read in the cluster-based trace reconstruction” on p. 245
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction, uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.

With respect to claim 12, Organick teaches “12. The method of claim 1 further comprising: removing a cluster in which the solitary nucleotide strand sequence read appears from the cluster-based trace reconstruction” on p. 245
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction,
uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote.
For the noisy reads that agree with plurality, the pointer is moved to the
right by 1 (hypothesizing that the read had the correct symbol at the
respective position), just like in BMA. But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?

With respect to claim 13, Organick teaches “13. A system comprising: one or more processors; memory coupled to the one or more st full paragraph    Fig. 1 (“(a) The encoding process maps digital files into a large set of 150-nucleotide DNA sequences” Examiner finds encoding process creates a map); 
“wherein the memory comprises computer-executable instructions causing the one or more processors to perform operations comprising: during processing of a nucleotide symbol string representing a solitary strand read by a sequencer, responsive to determining that the nucleotide symbol string passes integrity verification” on p. 245
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses8, to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives, leveraging the fact that noisy reads of any specific DNA sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. 

(Examiner finds the determination of similar and dissimilar DNA sequences is a type of integrity verification); 
“placing the nucleotide symbol string into the string position map” on p. 245 
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a

sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. 

(Order is based on noisy reads of similar DNA sequences). 
“and during processing of a cluster of nucleotide symbol strings representing a plurality of strands read by the sequencer reconstructing a reconstructed nucleotide symbol string based on the cluster and placing the reconstructed nucleotide symbol string into the string position map” p. 245 
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction, uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote

(second order position is the original sequence). 

With respect to claim 14, Organick teaches “14. The system of claim 13 wherein: the nucleotide symbol string and solitary strand and the plurality of strands read by the sequencer represent logically ordered nucleotide symbol strings comprising encoded data with redundancy information that represents an original data file” on p. 243 
Supplementary Note 3 and Supplementary Table 3 provide the full
list). We added 15% logical redundancy for robust error correction
to 33 of our files and 25% to the other two, resulting in an additional
32.2 MB of data encoded in DNA.

st full paragraph (encoded data includes Reed-Solomon redundancy); Fig. 1 (“(a) The encoding process maps digital files into a large set of 150-nucleotide DNA sequences”); 
With respect to claim 15, Organick teaches “15. The system of claim 13 wherein: the nucleotide symbol string representing the solitary strand read by the sequencer comprises redundancy information configured to correct one or more substitution errors” 
p. 245 
But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?
The classification of mismatches is done by looking at the context
around the symbol under consideration in the noisy read. Once this is
estimated, the pointers are then moved to the right accordingly.

p. 246 
(e) Estimating the minimal coverage required for decoding. Each curve corresponds to a different file, each color corresponds to a different sequencing run, and numbers in the legend correspond to the average insertion, deletion, and substitution errors for the corresponding sequencing run. Redundant information is more scarce at lower coverages, resulting in higher ‘used error resilience’.

 “and the operations further comprise: correcting the nucleotide symbol string before placing it into the string position map” in Fig. 1(a) (“Finally, sequencing reads are decoded using our clustering, consensus and error correction algorithms”);and  p. 245 (“In stage four, we decode the outer Reed–Solomon (RS) code to correct errors and erasures in rows of matrices M′ and invert randomization”). 
With respect to claim 16, Organick teaches “16. The system of claim 13 wherein: the nucleotide symbol string representing the solitary 
p. 245 
But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?
The classification of mismatches is done by looking at the context
around the symbol under consideration in the noisy read. Once this is
estimated, the pointers are then moved to the right accordingly.

p. 246 
(e) Estimating the minimal coverage required for decoding. Each curve corresponds to a different file, each color corresponds to a different sequencing run, and numbers in the legend correspond to the average insertion, deletion, and substitution errors for the corresponding sequencing run. Redundant information is more scarce at lower coverages, resulting in higher ‘used error resilience’.

“and the operations further comprise: correcting the nucleotide symbol string before placing it into the string position map” in Fig. 1(a) (“Finally, sequencing reads are decoded using our clustering, consensus and error correction algorithms”); and p. 245 (“In stage four, we decode the outer Reed–Solomon (RS) code to correct errors and erasures in rows of matrices M′ and invert randomization”). 
With respect to claim 18, Organick teaches ‘18. The system of claim 13 wherein the operations further comprise: removing a cluster in which the nucleotide symbol string representing the solitary strand appears from consideration during cluster-based trace reconstruction” 
on p. 245
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction,
uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.

and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote.
For the noisy reads that agree with plurality, the pointer is moved to the
right by 1 (hypothesizing that the read had the correct symbol at the
respective position), just like in BMA. But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?

With respect to claim 19, Organick teaches “19. The system of claim 13 wherein the operations further comprise: incorporating the nucleotide symbol string representing the solitary strand in a cluster formation process during cluster-based trace reconstruction” on p. 245
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction,
uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote.
For the noisy reads that agree with plurality, the pointer is moved to the
right by 1 (hypothesizing that the read had the correct symbol at the
respective position), just like in BMA. But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?

With respect to claim 20, Organick teaches 20. One or more computer-readable media comprising: computer-executable instructions capable of causing a computing system to place, in a first order position of an ordered map, a nucleotide symbol string representing a solitary nucleotide strand sequence read, wherein the nucleotide symbol string is one out of a plurality of nucleotide symbol strings representing respective nucleotide strand sequence reads from a polynucleotide sequencer” Fig. 1 (“(a) The encoding process maps digital files into a large set of 150-
on p. 245
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses, to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives, leveraging the fact that noisy reads of any specific DNA
sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. 

(Examiner finds the first order position are the similar reads, for example); 
 “wherein the nucleotide strand sequence reads represent logically ordered comprising encoded data with redundancy information” on p. 243 
Supplementary Note 3 and Supplementary Table 3 provide the full
list). We added 15% logical redundancy for robust error correction
to 33 of our files and 25% to the other two, resulting in an additional
32.2 MB of data encoded in DNA.

“and wherein the nucleotide symbol string is placed in the first order position of the ordered map responsive to determining that it passes integrity verification” on p. 245
The decoder operates in four stages (Fig. 2c). First, it clusters
noisy reads by similarity, based on their entire content, not just the
addresses8, to collect all available reads that likely correspond to one
of the unique DNA sequences originally stored. To do so, we employ
an algorithm that leverages the input randomization done during
encoding. At a high level, we initially consider each noisy read a
separate cluster and iteratively merge clusters based on random representatives, leveraging the fact that noisy reads of any specific DNA sequence are similar and noisy reads of different DNA sequences
are dissimilar. Our algorithm runs in time that is close to linear in
the input size and utilizes a series of filters to avoid unnecessary and
slow edit distance computations. Using a locality-sensitive hashing
scheme for edit distance, we compare only a small subset of representatives. We also use a lightweight check based on a binary embedding to further filter pairs. If a pair of representatives passes these
two tests, edit distance determines whether the clusters are merged. 

(Examiner finds the determination of similar and dissimilar DNA sequences is a type of integrity verification); 
“and computer-executable instructions capable of causing the computing system to perform cluster-based trace reconstruction on the plurality of nucleotide symbol strings” on p. 245
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction,
uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.
The algorithm follows BMA in that pointers for noisy reads are maintained
and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote.
For the noisy reads that agree with plurality, the pointer is moved to the
right by 1 (hypothesizing that the read had the correct symbol at the
respective position), just like in BMA. But for the samples that do not
agree with plurality, the algorithm tries to decide what the reason for
the disagreement is: is it due to a deletion, an insertion, or a substitution?

“wherein the cluster-based trace reconstruction generates a reconstructed nucleotide symbol string out of a cluster of the plurality of nucleotide symbol strings and places the reconstructed nucleotide symbol string in a second order position of the ordered map” p. 245 
The second stage of the decoder then processes each cluster to
recover the original sequence. This stage, which we call trace reconstruction, uses a variant of the Bitwise Majority Alignment algorithm
(BMA)13, adapted to support insertions, deletions, and substitutions.

and moved from left to right, and at every step of the process the
next symbol of the original sequence is estimated via a plurality vote

(second order position is the original sequence). 

Allowable Subject Matter
Claims 9 and 17 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art is relevant to Applicant’s disclosure: 
Templeton, How DNA data storage works, July 8, 2016. 
De Silva, New Trends in Digital Data Storage in DNA, 2016. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 376 of the specification, for example, reads “. . . Computer-readable media can be limited to implementations not consisting of a signal. . .” (emphasis added).